BUSSEY, Judge.
Marvin J. Payne, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County with the crime of Grand Larceny After Former Conviction of a Felony; his punishment was fixed at seven years imprisonment in the state penitentiary, and he appeals.
Briefly stated, the facts adduced on the trial reveal that on March 30, 1968, Dorothy June Alexander, a saleslady in J. C. Penney’s Capitol Hill store saw defendant going out of the store with some dresses under his overcoat, about twelve inches of the dresses being visible past the bottom of defendant’s overcoat. The dresses were *332worth in the aggregate sum of $29.00. She notified the store manager who went outside and apprehended defendant after a struggle. The store manager testified that in his opinion the defendant was “quite inebriated.”
Defendant testified that for two days prior to this time he had been drinking and that he remembered nothing of any events on March 30th, except that on awakening that morning he “had a pint of whiskey to take a drink on.” He admitted to twelve previous convictions of which at least eleven were felonies.
On appeal the defendant argues three assignments of error, none of which possess sufficient merit to require discussion ; suffice it to say that the evidence of defendant’s guilt is overwhelming and the record is free of error which would justify modification or reversal. The judgment and sentence is accordingly
Affirmed.
BRETT, P. J., and NIX, J., concur.